                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JEFF OLBERG, et al.,                                     CASE NO. C18-0573-JCC
10                               Plaintiffs,                  ORDER
11          v.

12   ALLSTATE INSURANCE COMPANY,

13                               Defendant.
14

15          This matter comes before the Court on Plaintiffs’ motion for leave to amend their
16   complaint. (Dkt. No. 33.)
17          Pursuant to Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleading
18   with the Court’s leave, which should be freely given when justice so requires. Requests for leave
19   to amend should be granted with “extreme liberality.” Moss v. U.S. Secret Serv., 572 F.3d 962,
20   972 (9th Cir. 2009).
21          Here, Plaintiffs seek to join additional plaintiffs with substantially identical claims
22   against a defendant who shares a common parent company with Defendant. (Dkt. No. 33 at 1–2.)
23   There is no evidence of undue delay or that Plaintiff has acted in bad faith. Additionally, this is
24   Plaintiff’s first motion for leave to amend and it is not opposed.
25          For the foregoing reasons, Plaintiffs’ motion for leave to amend complaint (Dkt. No. 33)
26   is GRANTED. Within five (5) days of the issuance of this order, Plaintiffs shall file a


     ORDER
     C18-0573-JCC
     PAGE - 1
 1   non-redlined copy of the amended complaint. (Dkt. No. 33-1.)

 2          DATED this 22nd day of January 2019.




                                                       A
 3

 4

 5
                                                       John C. Coughenour
 6                                                     UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0573-JCC
     PAGE - 2
